Citation Nr: 0526471	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine with history of contusion, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1984 to November 1984, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the veteran originally filed his 
claim in Jackson, Mississippi.  His claims file was 
subsequently transferred to the jurisdiction of the RO in St. 
Louis, Missouri, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.  Thereafter, the 
Board remanded the case for further development in July 2002 
and October 2004, and that development was completed by the 
RO and the Appeals Management Center, respectively.  The case 
has since been returned to Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative joint disease of the lumbar 
spine is not productive of severe limitation of motion.  

3.  The veteran's degenerative joint disease of the lumbar 
spine is not manifested by severe intervertebral disc 
syndrome with recurring attacks with intermediate relief.   

4.  The veteran's degenerative joint disease of the lumbar 
spine is not productive of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.

5.  The veteran's degenerative joint disease of the lumbar 
spine is not productive of forward flexion of the 
thoracolumbar spine 30 degrees or less or of favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5235-5243, 5292, 5293 (2000-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 1999 
rating decision, as well as the December 2002 Statement of 
the Case and the May 2004 and June 2005 Supplemental 
Statements of the Case issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reason his claim was denied.  In 
addition, a letter was sent to the veteran in November 2004 
that specifically informed him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the November 2004 letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the November 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in November 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
July 1999 and April 2004.  The veteran and his representative 
have not made the Board aware of any additional, relevant 
evidence that needs to be obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

A rating decision dated in May 1995 granted service 
connection for a contused lumbar spine and assigned a 10 
percent disability evaluation effective from April 10, 1995.  
That determination was based on a review of the veteran's 
service medical records, VA medical records, and private 
medical records as well as on the findings of a VA 
examination performed in May 1995.  An August 1995 rating 
decision increased the evaluation to 20 percent effective 
from April 10, 1995, and rating decisions dated in January 
1996 and October 1997 continued that evaluation.  The veteran 
later filed a claim for an increased evaluation in June 1999, 
and the August 1999 rating decision currently on appeal 
denied that claim.  During the pendency of the appeal, the 
veteran's 20 percent disability evaluation has remained in 
effect until the present time.  

VA medical records dated from March 1999 to December 2002 
document the veteran's treatment for various disorders, 
including back pain.  An x-ray of the veteran's lumbar spine 
was obtained in August 1999, which revealed minimal anterior 
wedging of T-11 and T-12 as well as minimal narrowing of the 
L5-S1 intervertebral disc space.  There was also minimal 
anterior marginal osteophyte formation within the lumbar 
spine in addition to facet joint hypertrophy at the L5-S1.  
It was noted that these findings were consistent with minor 
osteoarthritic changes.  

The veteran was later seen in September 1999 for 
rehabilitation of chronic pain.  It was noted that muscle 
relaxers, physical therapy, Ibuprofen, Amitriptyline, and 
trigger point injections were either ineffective or had too 
many side effects.   A physical examination found his upper 
back and neck to be diffusely tender without spasm, and there 
was a discrepancy in his leg length of approximately one and 
a half to two inches.  There was also inconsistent left ankle 
weakness, but the veteran otherwise had normal motor reflexes 
as best as could be tested given his pain.  The veteran was 
assessed as having back and neck pain as well leg length 
discrepancy, and he was referred for gait training and 
physical therapy.  A January 2000 physical therapy note 
indicated that the veteran's diagnosis was chronic back pain 
and that his attendance had been poor.  Nevertheless, it was 
noted that his active range of motion was within normal 
limits.  

The veteran was later seen in June 2000 with complaints of 
intermittent left lower extremity numbness.  Following a 
neurological examination, he was diagnosed with chronic low 
back pain and lumbosacral radiculopathy, and it was noted 
that the numbness in his left leg could be related to his 
back.  

X-rays were later obtained in April 2002, which revealed 
minimal spondylosis and L5-S12 posterior facet arthritis.  A 
MRI was also obtained in June 2002, which showed degenerative 
disc changes at L5-S1 and central disc protrusion at L5-S1 
with mild effacement of the ventral thecal sac without 
central canal stenosis.  

In July 2002, the veteran was referred to a neurologist with 
complaints of low back and left leg pain as well as left 
lower extremity numbness, weakness, and tingling.  He denied 
having any bladder or bowel problems.  A physical examination 
revealed strength testing of 5/5 in the lower extremities 
bilaterally, and his deep tendon reflexes were 2+ and 
symmetrical throughout the upper and lower extremities.  
Straight leg raise testing was negative, but he did have 
decreased sensation over the lateral thigh, calf, foot, and 
medial aspect of the foot.  A nerve conduction study was also 
performed, which was normal, and the neurologist indicated 
that there was no evidence of left lumbosacral radiculopathy.  
In December 2002, the neurologist stated that the etiology of 
the veteran's numbness on the left side was unclear, as a MRI 
and EMG were normal, but he noted that it was probably 
related to his migraines.  The veteran was seen later that 
month for his low back pain.  A physical examination did not 
reveal any gross bony abnormalities, but he did have limited 
range of motion secondary to guarding and discomfort from 
muscle pulling.  The lordotic curve was well maintained, and 
there were no paraspinal muscle spasms.  He was diagnosed 
with lumbar degenerative disc disease.

The veteran was afforded a VA examination in July 1999 at 
which time he reported having chronic pain, including pain 
down to the left foot and right calf.  He indicated that 
walking was bothersome, as was going up and downstairs.  He 
noted that he avoided activities involving bending or lifting 
and that he had difficulty finding a comfortable position in 
which to sleep.  The veteran also described having an 
electrical type of feeling with numbness in both of his legs, 
but he did not report any bowel or bladder dysfunction.  He 
further noted having a pulling sensation between his shoulder 
blades as well as muscle spasms that made it difficult for 
him to breathe.  

A physical examination found the veteran able to stand erect, 
and there was no spasm noted.  He moved slowly around the 
room and had generalized tenderness to palpation to even 
slight touch, but the examiner noted that he had an 
overreaction to a general pinch over the back.  On range of 
motion testing, the veteran had 70 degrees of flexion, 20 
degrees of extension, and right and left lateral bending to 
15 degrees.  On neurological evaluation of the lower 
extremities, the veteran's strength was intact, except that 
there did appear to be diminished strength of the left 
extensor hallucis longus on the order of 4/5.  A sitting 
straight leg raising examination was also mildly positive on 
the left.  He was able to perform a fair toe walk, but he did 
a poor walk with complaints of back pain.  He was also able 
to squat and rise again without complaints of back pain.  
Reflexes were intact at the knees and ankles, but there was a 
rather patchy and generalized decreased sensation to pinprick 
over both lower extremities of a nondermatomal distribution.  
The examiner diagnosed the veteran with degenerative changes 
of the neck and back and noted that he had several nonorganic 
signs, including overreaction to general pinch as well as 
complaints of pain without passive rotation and stocking 
glove type sensation loss in the extremities.  The examiner 
also indicated that there was pain on motion and that pain 
could certainly further limit functionability during flare-
ups with increased use.  However, he stated that it was not 
feasible to express this additional limitation of motion, as 
such matters could not be determined with any degree of 
medical certainty.  It was also noted that electrical studies 
would be obtained.

A neurological examination was performed in August 1999 
during which a nerve conduction study was normal.  It was 
also noted that there was no evidence of neuropathy.

VA medical records dated from March 2000 to September 2000 
indicate that a MRI of the veteran's lumbar spine was 
obtained in March 2000, which revealed a small herniation or 
prominent disc bulge centrally at L5-S1.

VA medical records dated from January to February 2003 
indicate that the veteran was referred for physical therapy 
in January 2003 with complaints of constant neck and back 
pain.  The physical therapist observed the veteran as having 
no gross bony abnormalities of the cervical, thoracic, or 
lumbar spine, and his pelvic alignment appeared within normal 
limits.  His lumbar range of motion was limited to 25 percent 
of normal range with pain on movement in all directions.  

The veteran was afforded a VA examination in April 2004 
during which he complained of constant neck and low back pain 
that was aggravated by any motions of the head, neck, or 
lumbar spine.  It was noted that he had been treated with 
various medications, physical therapy, a TENS unit, and 
cortisone injections, but he denied wearing a brace for his 
back.  The veteran claimed that he had not worked during the 
previous three years due to his back complaints.  He 
indicated that he had completed some vocational 
rehabilitation in the form of computer work, but that he had 
not been able to find any work in that field.  

A physical examination did not reveal any list or scoliosis, 
and there was no spasm or tenderness.  The veteran complained 
of the inability to flex the lumbar spine more than 30 
degrees or extend it beyond 15 degrees because of pain.  A 
neurological examination of the lower extremities showed that 
the heel and toe gait were normal.  Straight leg raise 
testing was negative, and the deep tendon reflexes were 2+ 
overall.  The veteran was assessed as having chronic soft 
tissue strain to the cervical spine and degenerative disc 
disease of the lumbar spine.  The examiner noted that the 
veteran had quite marked limitation of motion of the cervical 
and lumbar spine, but also emphasized his belief that the 
veteran was not really trying that hard.  He commented that 
the veteran's complaints of pain were simply complaints and 
nothing more.  The examiner further stated that it was his 
very strong opinion that the veteran's subjective complaints 
were in no way substantiated by his objective x-ray and 
physical findings and that there was no reason to believe 
that his overall condition had deteriorated at all since 
1999.  In addition, the examiner noted that the veteran's 
motion was limited by subjective complaints of pain and that 
there was no evidence that fatigue, weakness, or lack of 
endurance were involved.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his degenerative joint disease of the lumbar 
spine.  More specifically, he claims that the current 
evaluation for his disorder does not accurately reflect the 
severity of the symptomatology associated with that 
disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's degenerative joint disease of the lumbar spine 
is currently assigned a 20 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the versions of Diagnostic Code 5292 applicable both 
prior to September 23, 2003, a 20 percent disability 
evaluation is contemplated for moderate limitation of motion 
of the lumbar spine.  A 40 percent disability evaluation is 
warranted when such impairment is severe.

Under the version of Diagnostic Code 5293 applicable prior to 
September 23, 2002, a 20 percent disability evaluation is 
assigned when there is moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent disability evaluation 
is contemplated when the disability is severe with recurring 
attacks with intermittent relief.

Under the version of Diagnostic Code 5293 applicable after 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent disability evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Additional new regulations that became effective on September 
23, 2003 revised the schedular criteria for the rating of 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
degenerative arthritis of the spine will be evaluated under 
the General Rating Formula for Disease and Injuries of the 
Spine and that intervertebral disc syndrome may be evaluated 
(preoperatively or postoperatively) either under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the General Rating Formula for Disease and Injuries of 
the Spine, a 20 percent disability evaluation is contemplated 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is for assignment when there is forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (3) (2004). See also 38 C.F.R. § 
4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is for assignment when there are incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent 
disability evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5292 applicable both 
prior to and after September 23, 2002, the Board finds that 
the evidence of record does not establish entitlement to an 
increased evaluation for the veteran's degenerative joint 
disease of the lumbar spine.  The medical evidence of record 
does not show the veteran to have severe limitation of motion 
of the lumbar spine.  In this regard, the July 1999 VA 
examiner found the veteran to have 70 degrees of flexion and 
20 degrees of extension as well as right and left lateral 
bending to 15 degrees.  In addition, a January 2000 physical 
therapy note indicated that the veteran's active range of 
motion was within normal limits, and VA medical records dated 
in January 2003 noted that the veteran's lumbar range of 
motion was only limited to 25 percent of the normal range.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2004).

The Board does observe that VA medical records dated in 
December 2002 indicated that the veteran had a limited range 
of motion secondary to guarding and discomfort from muscle 
pulling; however, these records did not indicate the extent 
of such limitation.  The Board also acknowledges the 
veteran's complaints during the April 2004 VA examination 
that he was unable to flex more than 30 degrees or extend 
beyond 15 degrees because of pain.  However, the examiner 
emphasized his belief that the veteran did not really try.  
He further stated that it was his strong opinion that the 
veteran's subjective complaints were in no way substantiated 
by the objective x-ray and physical findings and that there 
was no reason to believe that his overall condition had 
deteriorated since 1999.  As such, the evidence of record has 
not demonstrated that the veteran has severe limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Code 5292.

When the evidence of record is considered under the old 
schedular criteria of Diagnostic 5293 applicable prior to 
September 23, 2002, the Board is of the opinion that the 
evidence of record does not establish entitlement to an 
increased evaluation for the veteran's degenerative joint 
disease of the lumbar spine. In this regard, medical evidence 
does not show that the veteran's disability is manifested by 
severe intervertebral disc syndrome with recurring attacks.  
Notably, the July 1999 VA examination did not reveal any 
spasm, and the veteran's strength was intact.  He was also 
able to squat and rise without any complaints of back pain, 
and his reflexes were intact at the knees and ankles.  In 
addition, the April 2004 VA examination found the veteran to 
have a normal heel and toe gait, and there was no spasm 
noted.  Straight leg raise testing was negative, and his deep 
tendon reflexes were 2+ overall.  Additionally, an August 
1999 VA nerve conduction study was normal without any 
evidence of neuropathy, and VA medical records dated in July 
2002 also documented an electrodiagnostic study as being 
normal without any evidence of left lumbosacral 
radiculopathy.  As such, the Board is of the opinion that the 
veteran's back disability is not manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Therefore, the Board finds that the 
veteran has not met the criteria for an evaluation in excess 
of 20 percent under the version of Diagnostic Code 5293 
applicable prior to September 23, 2002.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 5293 that became effective on 
September 23, 2002, the Board once again finds that the 
veteran is not entitled to an increased evaluation in excess 
of 20 percent for his back disability. The evidence of record 
does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the past 12 months. As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1. The Board observes that there are no 
treatment records associated with the claims file indicating 
that the veteran was prescribed bed rest by any physician.  
In fact, the veteran has not contended that his disability 
requires bed rest.  

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 23, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  In this regard, the evidence of record does 
not show the veteran to have orthopedic and neurologic 
manifestations that, if separately evaluated and combined, 
exceed 20 percent. See also 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2005).  The Board does observe the veteran's 
numerous complaints of numbness, tingling, and weakness in 
his left lower extremity as well as the VA medical records 
dated in June 2000 that assessed him as having lumbosacral 
radiculopathy and indicated that his left leg numbness could 
be related to his back.  However, an August 1999 VA nerve 
conduction study was normal without any evidence of 
neuropathy, and VA medical records dated in July 2002 also 
documented an electrodiagnostic study as being normal without 
evidence of left lumbosacral radiculopathy.  In addition, a 
VA neurologist stated in December 2002 that the etiology of 
the veteran's numbness on the left side was unclear and that 
it was probably related to his migraines.  Further, an April 
2004 VA neurological examination found the veteran to have a 
normal heel and toe gait, and straight leg raise testing 
negative.  His deep tendon reflexes were also reported be 2+ 
overall.  As such, the medical evidence of record does not 
show the veteran to have orthopedic and neurologic 
manifestations of his back disability that would exceed 20 
percent when combined.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation under the 
rating criteria of Diagnostic Code 5293 in effect as of 
September 23, 2002.

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.  When the evidence of record is considered under 
the revised rating schedule that became effective on 
September 23, 2003, the Board also finds that an increased 
evaluation is not warranted for the veteran's degenerative 
joint disease of the lumbar spine.  As previously discussed, 
the veteran does not have incapacitating episodes with a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  In addition, the evidence of 
record does not indicate that the veteran has forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
the July 1999 VA examiner found the veteran to have 70 
degrees of flexion, and a January 2000 physical therapy note 
indicated that the veteran's active range of motion was 
within normal limits.  In addition, VA medical records dated 
in January 2003 noted that the veteran's lumbar range of 
motion was only limited to 25 percent of the normal range.  

The Board does observe that VA medical records dated in 
December 2002 indicated that the veteran had a limited range 
of motion secondary to guarding and discomfort from muscle 
pulling; however, these records did not indicate the extent 
of such limitation.  The Board also acknowledges the 
veteran's complaints during the April 2004 VA examination 
that he was unable to flex more than 30 degrees.  However, as 
previously mentioned, the examiner emphasized his belief that 
the veteran did not really try and stated that it was his 
strong opinion that the veteran's subjective complaints were 
in no way substantiated by the objective x-ray and physical 
findings and that there was no reason to believe that his 
overall condition had deteriorated since 1999.  As such, the 
medical evidence of record does not show the veteran to have 
met the criteria for an evaluation in excess of 20 percent.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the revised rating criteria 
for evaluating spine disabilities.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Therefore, the Board 
could evaluate the veteran's low back disability as sciatica 
pursuant to Diagnostic Code 8520.  Under this provision, 
complete paralysis of the sciatic nerve - the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost 
warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  Incomplete paralysis of the 
sciatic nerve is evaluated as follows: severe, with marked 
muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  
Even if the Board were to evaluate the veteran's neurological 
symptoms separately, in light of the fact that the orthopedic 
manifestations would under the revised schedule essentially 
warrant a 10 percent rating, the neurological findings, or 
lack thereof, as described above would not warrant a rating 
in excess of 10 percent under the Diagnostic Code 8520 such 
that a rating in excess of 20 percent would be assigned.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that the July 1999 VA examiner indicated that 
there was pain on motion that could certainly further limit 
functionability during flare-ups with increased use.  
However, the effect of the pain in the veteran's back is 
contemplated in the currently assigned 20 percent disability 
evaluation under Diagnostic Code 5010-5292.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the April 2004 VA 
examiner stated that there was no evidence that fatigue, 
weakness, or lack of endurance was involved.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's degenerative joint 
disease of the lumbar spine.
    
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected degenerative joint disease of the 
lumbar spine has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
observe that the veteran told the April 2004 VA examiner that 
he had not worked during the previous three years due to his 
back complaints.  However, there is no medical evidence of 
record suggesting that the veteran's service-connected back 
disability has caused marked interference with employment.  
In fact, the April 2004 VA examiner indicated that the 
veteran's subjective complaints were not substantiated by the 
objective x-ray and physical findings and that there was no 
reason to believe that his overall condition had deteriorated 
at all since 1999.  As such, the current medical evidence of 
record does not suggest that the regular schedular standards 
are inadequate at the present time.  In conclusion, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's degenerative joint disease of the lumbar 
spine under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the lumbar spine is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


